Citation Nr: 1429907	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-39 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for onychomycosis, bilateral feet.

2. Entitlement to service connection for lichen planus hyperkeratotic, bilateral legs.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from April 1968 to April 1970. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  According to an April 2014 letter sent to the Veteran, this was scheduled for June 11, 2014.  There is indication in the claims file, however, that the Veteran either did not show up or cancelled the hearing.  To date, he has not requested a new hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination concerning the etiology of his claimed conditions in March 2011.  There, the examiner opined that neither the onychomycosis nor the lichen planus were caused by or a result of foot or skin conditions treated in-service.  The rationale was based solely on a lack of in-service treatment for a skin condition.  

This VA examination is inadequate for two reasons.  First, it ignored a June 1969 service treatment record detailing a skin condition of his right arm after the use of insect repellant.  Second, the examiner ignored the Veteran's lay statements and the submitted buddy statements which speak to the Veteran possessing an in-service skin condition of his feet.  See Dalton v. Nicholson, 21 Vet. Ap. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).  

Furthermore, there appears to be an outstanding VA examination report from August 2012 that needs to be added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Locate the Diabetes Mellitus and Skin Condition examination report dated August 9, 2012 and add it to the record.  

2. Then, schedule the Veteran an examination concerning his claimed skin conditions.  The claims file should be made available to and reviewed by the examiner, who should then indicate that the review occurred.  All indicated tests and studies should be performed and the findings should be reported in detail  

The examiner should then respond to the following:

Is it at least as likely as not that the Veteran's current onychomycosis condition of his feet was caused by or is otherwise related to his active duty service?  

Is it at least as likely as not that the Veteran's current lichen planus hyperkeratotic condition of his legs was caused by or is otherwise related to his active duty service? 

The examiner must consider the relevant facts and evidence, including the Veteran's lay statements regarding his conditions, his documented in-service treatment in June 1969 for a skin condition, and his submitted Buddy Statements supporting his contentions that he experienced "jungle rot" of his feet while in Vietnam.  

The supporting rationale for the opinions must be provided.  The examiner is reminded that he/she cannot cite solely to a lack of treatment for a condition in the service treatment records as the rationale for an opinion provided.  If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



